 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 605 
In the House of Representatives, U. S., 
 
March 16, 2010 
 
RESOLUTION 
Recognizing the continued persecution of Falun Gong practitioners in China on the 11th anniversary of the Chinese Communist Party campaign to suppress the Falun Gong spiritual movement and calling for an immediate end to the campaign to persecute, intimidate, imprison, and torture Falun Gong practitioners. 
 
 
Whereas Falun Gong is a traditional Chinese spiritual discipline founded by Li Hongzhi in 1992, which consists of spiritual, religious, and moral teachings for daily life, meditation, and exercise, based upon the principles of truthfulness, compassion, and tolerance; 
Whereas according to the 2008 Annual Report of the Congressional-Executive Commission on China, tens of millions of Chinese citizens practiced Falun Gong in the 1990s and adherents to the spiritual movement inside of China are estimated to still number in the hundreds of thousands despite the government’s ongoing crackdown, and other estimates published in Western press place the number of Falun Gong adherents currently in China at the tens of millions; 
Whereas in 1996, Falun Gong books were banned in China and state media began a campaign criticizing Falun Gong; 
Whereas in 1999, Chinese police began disrupting Falun Gong morning exercises in public parks and began searching the homes of Falun Gong practitioners; 
Whereas on April 25, 1999, over 10,000 Falun Gong practitioners gathered outside the State Council Office of Petitions in Beijing, next to the Communist Party leadership compound, to request that arrested Falun Gong practitioners be released, the ban on publication of Falun Gong books be lifted, and that Falun Gong practitioners be allowed to resume their activities without government interference; 
Whereas on the same day, immediately after then-Premier Zhu Rongji met with Falun Gong representatives in his office and agreed to the release of arrested practitioners, Communist Party Chairman Jiang Zemin criticized Zhu’s actions and ordered a crackdown on Falun Gong; 
Whereas in June 1999, Jiang Zemin ordered the creation of the 6-10 office, an extrajudicial security apparatus, given the mandate to eradicate Falun Gong; 
Whereas in July 1999, Chinese police began arresting leading Falun Gong practitioners; 
Whereas on July 22, 1999, Chinese state media began a major propaganda campaign to ban Falun Gong for disturbing social order and warning Chinese citizens that the practice of Falun Gong was forbidden; 
Whereas in October 1999, Party Chairman Jiang Zemin, according to western press articles, ordered that Falun Gong be branded as a cult, and then demanded that a law be passed banning cults; 
Whereas Chinese authorities have devoted extensive time and resources over the past decade worldwide to distributing false propaganda claiming that Falun Gong is a suicidal and militant evil cult rather than a spiritual movement which draws upon traditional Chinese concepts of meditation and exercise; 
Whereas on October 10, 2004, the House of Representatives adopted by voice vote House Concurrent Resolution 304, which had 75 bipartisan co-sponsors, titled Expressing the sense of Congress regarding oppression by the Government of the People’s Republic of China of Falun Gong in the United States and in China, and that the text of this resolution noted that the Chinese Government has also attempted to silence the Falun Gong movement and Chinese prodemocracy groups inside the United States; 
Whereas, on October 18, 2005, highly respected human rights attorney Gao Zhisheng wrote a letter to Chinese Communist Party Chairman Hu Jintao and Premier Wen Jiabao calling for an end to the persecution of Falun Gong and Chinese authorities, in response, closed his law office and took away his law license, with Chinese security forces suspected of being directly involved in Mr. Gao’s disappearance on February 4, 2009; 
Whereas Gao Zhisheng’s family has subsequently been granted political asylum in the United States; 
Whereas the United Nations Committee Against Torture in its fourth periodic report of China, issued on December 12, 2008, stated that The State party should immediately conduct or commission an independent investigation of the claims that some Falun Gong practitioners have been subjected to torture and used for organ transplants and take measures, as appropriate, to ensure that those responsible for such abuses are prosecuted and punished.; 
Whereas the Amnesty International 2008 annual report states that Falun Gong practitioners were at particularly high risk of torture and other ill-treatment in detention * * * during the year 2007 over 100 Falun Gong practitioners were reported to have died in detention or shortly after release as a result of torture, denial of food or medical treatment, and other forms of ill-treatment.; 
Whereas according to the 2008 Department of State’s Human Rights Report on China, Some foreign observers estimated that Falun Gong adherents constituted at least half of the 250,000 officially recorded inmates in re-education through labor (RTL) camps, while Falun Gong sources overseas placed the number even higher.; 
Whereas according to the 2008 Annual Report of the Congressional-Executive Commission on China, The (Chinese) central government intensified its nine-year campaign of persecution against Falun Gong practitioners in the months leading up to the 2008 Beijing Summer Olympic Games.; 
Whereas Falun Gong-related websites remain among the most systematically and hermetically blocked by China’s Internet firewall; and 
Whereas, according to an April 2009 New York Times report, In the past year, as many as 8,000 (Falun Gong) practitioners have been detained, according to experts on human rights, and at least 100 have died in custody: Now, therefore, be it 
 
That the House of Representatives— 
(1)expresses sympathy to Falun Gong practitioners and their family members who have suffered persecution, intimidation, imprisonment, torture, and even death for the past decade solely because of adherence to their personal beliefs; 
(2)calls upon the Government of the People’s Republic of China to immediately cease and desist from its campaign to persecute, intimidate, imprison, and torture Falun Gong practitioners, to immediately abolish the 6-10 office, an extrajudicial security apparatus given the mandate to eradicate Falun Gong, and to immediately release Falun Gong practitioners, detained solely for their beliefs, from prisons and re-education through labor (RTL) camps, including those practitioners who are the relatives of United States citizens and permanent residents; and 
(3)calls upon the President and Members of Congress to mark the 11th anniversary of Chinese official repression of the Falun Gong spiritual movement appropriately and effectively by publicly expressing solidarity with those practitioners in China persecuted solely because of their personal beliefs, and by meeting with Falun Gong practitioners whenever and wherever possible to indicate that support for freedom of conscience remains a fundamental principle of the United States Government. 
 
Lorraine C. Miller,Clerk. 
